 1   JAMES T. CONLEY, SBN 224174
     james.conley@ogletree.com
 2   ROBERT C. RODRIGUEZ, SBN 305101
     robert.rodriguez@ogletree.com
 3   OGLETREE, DEAKINS, NASH,
     SMOAK & STEWART, P.C.
 4   500 Capitol Mall, Suite 2500
     Sacramento, CA 95814
 5   Telephone:     916-840-3150
     Facsimile:     916-840-3159
 6
     Attorneys for Defendant
 7   C & S WHOLESALE GROCERS, INC.
 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   DONALD DEAN,                                      Case No. 2:20-CV-02041-WBS-AC

12                  Plaintiff,                         STIPULATION AND ORDER OF
                                                       DISMISSAL
13          vs.
                                                       Complaint Filed:     September 15, 2020
14   C & S WHOLESALE GROCERS, INC. and                 Trial Date:          None Set
     DOES 1 - 100, inclusive,                          Judge:               Hon. William B. Shubb
15                                                     Magistrate Judge:    Hon. Allison Claire
                    Defendant.
16

17          Plaintiff DONALD DEAN and Defendant C & S WHOLESALE GROCERS, INC., hereby
18   stipulate under Federal Rule of Civil Procedure 41(a)(1)(ii) that this action be dismissed with
19   prejudice as to all claims, causes of action, and parties, with each party bearing that party’s own
20   attorney’s fees and costs.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


                                  STIPULATION AND ORDER OF DISMISSAL
 1
     DATED: June 29, 2021                              FLETCHER B. BROWN LAW FIRM
 2

 3

 4                                                     By: /s/ Fletcher B. Brown
                                                           Fletcher B. Brown
 5
                                                       Attorney for Plaintiff
 6                                                     DONALD DEAN
 7

 8

 9
     DATED: June 29, 2021                              OGLETREE, DEAKINS, NASH,
10                                                     SMOAK & STEWART, P.C.
11

12
                                                       By: /s/ Robert C. Rodriguez
13                                                         James T. Conley
                                                           Robert C. Rodriguez
14
                                                       Attorneys for Defendant
15                                                     C & S WHOLESALE GROCERS, INC.
16
                                              ATTESTATION
17
            Concurrence in the filing of this document has been obtained from each of the individual(s)
18
     whose electronic signature is attributed above.
19

20
     DATED: June 29, 2021                              OGLETREE, DEAKINS, NASH,
21                                                     SMOAK & STEWART, P.C.
22

23                                                     By:     /s/ Robert C. Rodriguez   ________
                                                             James T. Conley
24                                                           Robert C. Rodriguez

25                                                     Attorneys for Defendant
                                                       C & S WHOLESALE GROCERS, INC.
26
27   ///

28   ///

                                                       2
                                 STIPULATION AND ORDER OF DISMISSAL
 1                                        ORDER OF DISMISSAL
 2          Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure 41(a)(1)(ii),
 3   IT IS ORDERED THAT THIS ACTION BE, AND HEREBY IS, DISMISSED WITH
 4   PREJUDICE as to all claims, causes of action, and parties, with each party bearing that party’s
 5   own attorney’s fees and costs. The Clerk is directed to close the file.
 6   Dated: June 29, 2021
 7

 8

 9
10

11                                                                                               47546041.1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       3
                                  STIPULATION AND ORDER OF DISMISSAL
